Case 4:18-cv-00442-ALM-CMC Document 198-3 Filed 08/27/20 Page 1 of 2 PageID #: 9646




                              EXHIBIT C
Case 4:18-cv-00442-ALM-CMC Document 198-3 Filed 08/27/20 Page 2 of 2 PageID #: 9647




    From: Ty Clevenger <tyclevenger@yahoo.com>
    Sent: Wednesday, August 12, 2020 6:11 PM
    To: David J. Bodney <bodneyd@ballardspahr.com>; Prather, Laura
    <Laura.Prather@haynesboone.com>
    Subject: Spoke to client

     EXTERNAL: Sent from outside haynesboone

    He said I can release things on my own if I am sure they need to be released.
    I am supposed to have a training session this evening to start that process,
    ergo I should be able to start producing tomorrow. Please let me know your
    position on the motion for extension re: discovery answers.
